Appeal from an order of the Family Court, Monroe County (Joan S. Kohout, J.), *1350entered October 18, 2005 in a proceeding pursuant to Family-Court Act article 3. The order, among other things, adjudged that respondent is a juvenile delinquent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order adjudicating him to be a juvenile delinquent based on a finding that he committed acts that, if committed by an adult, would constitute the crimes of petit larceny (Penal Law § 155.25) and criminal possession of stolen property in the fifth degree (§ 165.40). Contrary to respondent’s contention, the evidence presented at the hearing, when viewed in the fight most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]; Matter of Bryan C., 23 AD3d 652 [2005]), is legally sufficient to prove beyond a reasonable doubt that respondent committed the acts alleged in the petition (see Family Ct Act § 342.2 [2]; Matter of Travis D., 1 AD3d 968, 969 [2003]; Matter of Zachary K., 299 AD2d 755, 756-757 [2002]; Matter of Katrina W., 277 AD2d 949 [2000]). Moreover, Family Court’s findings are not against the weight of the evidence (see Travis D., 1 AD3d at 969; Katrina W., 277 AD2d at 949). Present—Scudder, J.E, Kehoe, Martoche and Green, JJ.